Citation Nr: 1611174	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  13-09 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs



ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from July 1968 to January 1970.  His awards and decorations include the Combat Action Ribbon. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

Pursuant to the Veteran's request and a July 2014 remand, he was scheduled for a travel board hearing in April 2015.  However, he cancelled his hearing.  See 38 C.F.R. § 20.704(e) (2015).  Thus, there is no outstanding hearing request.

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has essentially contended that he has an acquired psychiatric disorder due to combat stressors in service.  As noted above, he is in receipt of the Combat Action Ribbon.  As such, to the extent that he contends that he has a disability incurred in combat service, the provisions of 38 U.S.C.A. § 1154(b) are applicable.  

The Veteran has been afforded multiple examinations throughout the appeal (i.e. January 2011, March 2011, March 2013, and December 2013).  Notably, each of these examination reports reflected that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD (although treatment records reflect a diagnosis of such).  However, the examination reports do show diagnoses of other psychiatric disorders.  In January 2011, he was diagnosed with a panic disorder without agoraphobia which was less likely as not caused by or a result of his fear of hostile military or terrorist activity.  The Veteran reported that he experienced panic attacks after he substantially cut back on alcohol use, and the examiner opined that the alcohol could have minimized his anxiety and panic attacks.  In March 2013, he was diagnosed with dysthymic disorder which was found less likely than not to be related to or caused by military stressors because his self-report was unclear as to onset of dysthymic symptoms and appeared to be after his service.  Most recently, the December 2013 examination report showed diagnoses of depressive disorder and alcohol use disorder which the examiner determined were less likely as not caused by or due to service.  In providing her opinion, the examiner cited to the onset of the Veteran's symptoms and reported history of duration and chronology of symptoms.  Additionally, as to alcohol use disorder, the examiner found that the Veteran did not drink to avoid distressing memories and did not exhibit any persistent avoidance behavior.

Based on the current evidence of record, the Board finds that it is unclear as to the nature and etiology of the Veteran's current psychiatric disorder(s).  He has been diagnosed with different disorders throughout the course of the appeal.  While the examiners provided etiological opinions for each disorder, the rationales are insufficient.  Therefore, he must be afforded another examination. 

On remand, any outstanding records should be identified and obtained. 

Lastly, the Board notes that additional evidence has been associated with the claims file since the last supplemental statement of the case, include VA medical records.  Although the Veteran's substantive appeal was filed after February 2, 2013, these records were obtained by VA rather than the Veteran.  Therefore, there is no automatic waiver of AOJ review. See c.f. § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105  to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence). 
Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for an acquired psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also obtain any outstanding, relevant VA medical records.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any current acquired psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records. 

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any psychiatric disorder that has been present during the appeal period or within close proximity thereto.  If the examiner disagrees with a prior diagnosis in the record, he or she should explain why such a diagnosis is not warranted.


For each diagnosis identified other than PTSD, the examiner should discuss whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to his military service, to include his experiences during his combat service. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

Regarding PTSD, the AOJ should provide the examiner with a summary of the Veteran's combat stressors and any other verified in-service stressors.  The examiner must be instructed that only these events may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any in-service stressor.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner must address any conflicting medical evidence of record. 

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.    

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




